Citation Nr: 0940386	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-37 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In August 2008, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's duodenal ulcer is manifested by epigastric 
pain, heartburn, regurgitation and persistent vomiting; there 
is no evidence of recurrent hematemesis or melena with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for a duodenal ulcer have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claim in August 2008.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to provide additional 
notification pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA) and obtain a contemporaneous VA examination 
and updated VA outpatient records.  The AOJ was then to 
readjudicate the claim.  

Additional VCAA notification was provided in September 2008 
and will be addressed below.  Updated VA outpatient records 
were subsequently associated with the claims folder, and VA 
examination was provided in April 2009.  The Appeals 
Management Center (AMC) subsequently readjudicated the claim 
in the September 2009 SSOC.

Thus, all of the Board's remand instructions have now been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended 
to eliminate that requirement for claims pending before VA on 
or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, including Dingess and Vazquez-compliant notice, by 
letter mailed in September 2008.  Although the September 2008 
letter was mailed after the initial adjudication of the 
claim, the Board finds that the Veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the AMC readjudicated the Veteran's claim in 
September 2009.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.).

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  The reports 
of the VA examinations reflect that the examiners considered 
the Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The Veteran's duodenal ulcer is rated under 38 C.F.R. § 
4.114, Diagnostic Code 7305.  Under that code, a 40 percent 
rating is warranted for moderately severe symptoms that are 
less than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is assigned where symptoms 
are severe, and pain is only partially relieved by standard 
ulcer therapy, there is periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  

The Board observes in passing that "moderately severe" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2009).  
"Severe" is generally defined as "of a great degree: 
serious."  See Webster's Ninth New Collegiate Dictionary 
(1990) 1078.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R.        § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected duodenal ulcer.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service connection for duodenal ulcer disease was granted in 
an August 2003 Board decision.  In a subsequent October 2003 
rating decision, the RO assigned a 40 percent disability 
evaluation under Diagnostic Code 7305, effective January 22, 
1991.  The Veteran filed the instant claim for an increased 
rating in September 2004, alleging that the severity of his 
symptoms warrants a higher rating.

In response to his request for an increased rating, the 
Veteran was afforded a VA examination in November 2004.  At 
that time, the Veteran reported increased pain with increased 
episodes of nausea and vomiting.  A physical examination 
revealed a surgical scar from previous colectomy for 
diverticulitis.  The Veteran's abdomen was tender in the 
epigastric region.  Previous esophagogastroduodenoscopy 
results from July 2004 showed a normal esophagus and 
duodenum.  The Veteran did have a small hiatal hernia and was 
diagnosed with dyspepsia.  The examiner concluded by 
diagnosing the Veteran with dyspepsia, currently healed, 
esophagitis, and cholelithiasis.  

VA outpatient treatment records from the period on appeal 
also tracks the Veteran's symptoms.  Chronic abdominal pain 
is frequently noted, while in October 2005 it was noted that 
the Veteran vomited after meals and that his medication at 
that time was ineffective.  Regurgitation and vomiting were 
also noted in August 2005.  These records also track the 
Veteran's weight over the period on appeal, which fluctuated 
from a low of 218.3 pounds in September 2008 to a high of 235 
pounds in April 2007.  The most recently recorded weight was 
226.6 pounds in April 2009.

The Veteran was afforded another VA examination in April 
2009.  At that time Veteran reported current symptoms of 
weight loss and gain, epigastric pain, acid reflux, 
regurgitating food 3 to 4 times per week, and intermittent 
nausea and vomiting.  He indicated that he had taken a number 
of medications over the years, with varying side effects and 
impacts on his condition.  He denied hematemesis or melena.  
While he was retired from work, the Veteran stated that his 
activities of daily living were impacted due to episodes of 
nausea and vomiting.  Upon physical examination, the examiner 
noted that recent blood testing showed no evidence of anemia.  
It was also indicated that there was no evidence of weight 
gain or loss at that time, or signs of anemia.  

Based on the foregoing evidence, the Board has determined 
that the Veteran's duodenal ulcer disability more nearly 
approximates the criteria for the currently assigned 40 
percent rating than the criteria for a 60 percent rating.  
While the record reflects that the Veteran experiences 
periodic vomiting, none of the other criteria associated with 
a 60 percent rating are evident.  In this regard, the Board 
notes that to warrant a 60 percent rating the Veteran much 
demonstrate both anemia and weight loss.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met); 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).  Anemia is not demonstrated 
in the evidence.  Additionally, although VA outpatient 
treatment records indicate the Veteran's weight fluctuated 17 
pounds over the years, the most recent April 2009 VA examiner 
specifically indicated there was no evidence of weight loss.  
Moreover, the April 2009 VA examiner specifically found that 
the Veteran did not have hematemesis or melena, and the VA 
outpatient records are negative for diagnoses of the same.  
In sum, the cumulative findings do not support assignment of 
a 60 percent rating.

The Board has considered the Veteran's statements, as well as 
that of his wife, regarding the severity of his symptoms.  
The Veteran has been assigned a 40 percent disability rating 
for the impairment resulting from his duodenal ulcer 
condition.  As explained above, the objective evidence of 
record does not demonstrate that the Veteran's disability 
results in sufficient functional impairment to warrant a 
higher rating.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board 
has also considered the doctrine of reasonable doubt but has 
determined that it is not applicable to the claim because the 
preponderance of the evidence is against the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 40 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability, 
and the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of those contemplated by 
the assigned rating.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a duodenal ulcer is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


